 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   HOUSING IS A HUMAN RIGHT, et )                 CASE NO. SACV 19-388 DOC (JDEx)
     al.,                           )
12                                  )               ORDER GRANTING MOTION
               Plaintiffs,          )               TO RECUSE
13                                  )
          v.                        )
14                                  )
     THE COUNTY OF ORANGE, et al.,, )
15                                  )
                                    )
16             Defendants.          )
     _______________________________)
17
18               On May 24, 2019, defendants City of Aliso Viejo, City of San Juan
19   Capistrano, and City of San Clemente (“City Movants”) filed a Motion to
20   Disqualify the assigned District Judge, the Honorable David O. Carter. (Docket
21   No. 42.) Plaintiffs Housing Is A Human Right Orange County, et al. (“Housing
22   Plaintiffs”) have filed an opposition (Docket No. 47), and the City Movants have
23   replied (Docket No. 49.)
24
25               Pursuant to General Order 19-03, the Motion was assigned to the
26   undersigned for decision. (Referral of Motion to Disqualify Judge, May 24, 2019;
27   Docket No. 46.)
28
 1                 For the reasons set forth below, the Court grants the Motion.
 2
 3   I.     Background.
 4
 5                This action is brought by several homeless individuals and
 6   organizations who advocate for the homeless. Proceeding under various
 7   Constitutional Amendments, including the Fourth, Fifth, Eighth, and Fourteenth
 8   Amendments, the federal civil rights statute, 42 U.S.C. § 1983, and various state
 9   statutory and constitutional provisions, the Housing Plaintiffs seek broad relief for
10   the homeless of Orange County. The relief sought includes enjoining various
11   municipal “anti-camping” ordinances and compelling the municipal defendants to
12   provide shelter for the homeless. (Complaint, Prayer.) The First Amended
13   Complaint seeks similar relief. (Docket No. 17.)
14
15                Although the action was initiated on February 27, 2019 (Docket No.
16   1), the Housing Plaintiffs did not seek issuance of summonses for the City
17   Movants until May 23, 2019. (Docket Nos. 56, 57, 59.) The City Movants made
18   their first appearance with the filing of the present Motion. (Docket No. 41, 44,
19   45.)
20
21                In January 2018, a similar suit was brought against the County of
22   Orange and municipal defendants in the Northern and Central part of the County,
23   Orange County Catholic Worker v. Orange County, SACV 18-155 (DOC)
24   (“Catholic Worker”). In that action, with the consent of the parties, the District
25   Judge engaged in extensive ex parte communications with the parties and others
26   inside and outside of government, and conducted fact finding tours to homeless
27   encampments along the Santa Ana River and in the Santa Ana Civic Center. The
28   District Judge also invited the parties in that case and others to town hall sessions
                                               2
 1   at the Court to further the goal of a county-wide solution. The goal of the District
 2   Judge was to broker a collaborative, county-wide solution to the homeless
 3   problem. The City Movants do not fault the extensive efforts in which the District
 4   Judge engaged to promote an end to homelessness in Orange County. Indeed,
 5   they praise him. (Motion, p. 1; Reply, p. 3.) Although a number of cities have
 6   settled, the Catholic Worker action is still pending, and the District Judge has
 7   under submission a motion to enjoin certain municipal anti-camping ordinances
 8   and other conduct affecting the homeless. (Catholic Worker, Docket No. 16.)
 9
10                This case was transferred to the District Judge under the District’s
11   “low-number” rule, which seeks to place before the same judge later cases raising
12   similar legal or factual issues where such a transfer would promote efficiency and
13   avoid duplication of judicial efforts. (Docket No. 6; General Order 16-5.)
14
15                The City Movants have three main complaints: First, in the course of
16   the Catholic Worker action, with the consent of the parties, the District Judge has
17   engaged in ex parte communications, including with some of the parties in this
18   action, to which the City Movants have not consented. Second, the District Judge
19   has made statements about the City Movants which they contend would cause a
20   reasonable observer to reasonably conclude that the District Judge is not impartial
21   toward the City Movants. Third, the District Judge has commented on the
22   enforceability of the ordinances at issue. The Court discusses these contentions
23   below.
24
25   I.    Disqualification under Section 455.
26
27                Section 455 of Title 28 is the principal recusal statue.
28

                                               3
 1         A. Section 455(a).
 2
 3                Section 455(a) provides a broad, fact-driven rule for disqualification:
 4   “Any justice, judge, or magistrate judge of the United States shall disqualify
 5   himself in any proceeding in which his impartiality might reasonably be
 6   questioned.” 28 U.S.C. § 455(a). The fact that a judge has made rulings adverse
 7   to a party, standing alone, is not a basis for disqualification. Liteky v. United
 8   States, 510 U.S. 540, 555 (1994); United States v. Hernandez-Escarsega, 886 F.2d
 9   1560, 1581 (9th Cir. 1989).
10
11         B. Disqualification under Section 455(b).
12
13                Section 455(b)(1) provides for disqualification where a judge has “ a
14   personal bias or prejudice concerning a party, or personal knowledge of disputed
15   evidentiary facts concerning the proceeding.” (28 U.S.C. § 455(b)(1).) For
16   present purposes, “personal bias” means a bias derived from extra-judicial origins,
17   as opposed to an opinion formed during the course of litigation. Craven v. Unites
18   States, 22 F.2d 605, 607 (1st Cir. 1927); accord United States v. Carignan, 600
19   F.2d 762, 763-64 (9th Cir. 1979). It is an “attitude toward [the challenging party]
20   that is significantly different from and more particularized than the normal general
21   feeling of society at large.” Mims v. Shapp, 541 F.2d 415, 417 (10th Cir. 1977).
22
23
24
25
26
27
28

                                               4
 1   III.    Discussion.
 2
 3                 A. Ex Parte Communications.
 4
 5                 The City Movants have documented the extensive ex parte
 6   communications which the District Judge undertook in Catholic Worker. Much of
 7   their showing comes from newspaper articles. (E.g., Naeve Decl., Exs. A-H.)
 8   However, the Housing Plaintiffs do no contest that such contacts occurred, and the
 9   District Judge has acknowledged them. (E.g., Docket No. 141, pp. 8, 13; Docket
10   No. 146, p. 26.) Once the present action was initiated, the District Judge ceased
11   his ex parte contacts. (Naeve Decl, Ex. T, pp. 177-78.)
12
13                 It is black-letter law that bias cannot arise from what a judge learns
14   during the course of a litigation. Litkey, 510 U.S. at 555-56; United States v.
15   Grinnel Corp., 384 U.S. 563, 583 (1966). Given the consent of the parties, that
16   extends to what the District Judge learned during his ex parte contacts. But that is
17   not a complete answer here.
18
19                 The City Movants were not a party to Catholic Worker, and did not
20   give and have not given their consent. The fact that the County is a party to both
21   actions makes it inevitable that the District Judge’s contacts have a bearing on this
22   case.
23
24                 No judge is endowed with a degree of prescience that would have
25   enabled District Judge to predict that what he learned in one action might have a
26   bearing on a subsequently filed action with different parties. The District Judge
27   bears no fault for the present circumstances, but the Court concludes that he likely
28
                                                5
 1   gained access to information and had contacts which would be impermissible in
 2   the present action given the City Movants’ lack of consent.
 3
 4                B. Statements of the District Judge.
 5
 6                On March11, 2018, the District Judge issued an order setting a status
 7   conference in Catholic Worker directing the parties to attend and “invit[ing]” the
 8   mayors and city managers in a list of non-party municipalities to attend. (Catholic
 9   Worker, Docket No. 114.) The invitation was extended because the issue of
10   homelessness “implicates all thirty-four cities” in Orange County. (Id.) The City
11   Movants were among those invited. The conference was set for April 3, 2018.
12
13                At a hearing two weeks before the status conference, the District
14   Judge commented:
15
16                And I think, though, in the future for the cities who aren’t here -- and
17                one outside law firm gave their five cities the advice not to attend,
18                and I won’t name those five cities for you -- but it’s gonna be hard in
19                the future if this Court can’t take action, if we can’t resolve this, you
20                know, collegially, and as a community with diverse interest -- but for
21                those cities to come to me and say, You know, I wasn’t here -- so I
22                especially appreciate your attendance.
23
24   (Catholic Worker, Docket No. 146, p. 14; emphasis supplied.) He further
25   commented:
26
27
28
                                               6
 1               [E]verybody needs to step up coequally. And our constituency would
 2               understand that if we were all equal and we didn’t have one
 3               supervisor stepping up in good faith and one city or a couple cities,
 4               maybe that’s the political cover.
 5
 6               And I’m not suggesting that you do that. I can’t. I’m a judge, for
 7               goodness sakes. But it’s one reason to solve it if everybody stepped
 8               up. If you don’t step up, then you put the Court in writing a position,
 9               and I can solve that very easily for you. You don’t want me to do
10               that.
11
12   (Catholic Worker, Docket No. 141, pp 26-27; emphasis supplied.)
13
14               At the status conference, he praised the “good mayors” who attended,
15   and “shamed” the “bad mayors” who did not. (Naeve Decl., Ex. N, p. 71;
16   pagination per docket.) The City Movants did not attend.
17
18               Shortly after the present action was filed, the District Judge set a joint
19   status conference in this action and Catholic Worker. He ordered in part:
20
21               The Court ORDERS the parties in Housing is a Human Right Orange
22               County et al v. The County of Orange et al, No.
23               SA-CV-19-00388-DOC-KESx, to appear, and respectfully
24               REQUESTS the Mayor, City Manager, and Police Chief of the
25               Defendant city of Irvine, and the Mayor, City Manager, and Sheriff
26               of the respective Defendant cities of Aliso Viejo, Dana Point, San
27               Juan Capistrano, and San Clemente to appear.
28
                                              7
 1   (Catholic Worker, Docket No. 294, p. 1; capitalization per original.) At this
 2   point, the City Movants had neither been served nor appeared.1
 3
 4                    At the status conference, the District Judge noted the absence of the
 5   City Movants.2 (Naeve Decl., Ex. T; Ex. S.) In the process of lamenting the
 6   protracted nature of the litigation, he noted:
 7
 8                    THE SECOND THING IS LITIGATION -- AND THAT'S WHY I
 9                    GOT INVOLVED IN SOMETHING THAT YOU AND I KNOW IS
10                    AN ODD PLACE TO BE AS A JUDGE -- AND THAT IS THE
11                    LITIGATION SEEMS TO BE NON-ENDING. THERE WILL BE
12                    A WINNER AT THE END, BUT THERE WILL BE SUCH AN
13                    EXPENDITURE OF MONEY THAT OUR COMMUNITIES WILL
14                    BE RUINED BECAUSE THERE’S NO ABILITY TO ENFORCE
15                    [the anti-camping ordinances] RIGHT NOW UNDER THE LAW.
16
17   (Id., Ex. T, pp. 185-86; capitalization per transcript.)
18
19                    C. Analysis.
20
21                     The Court finds that in view of the combination of circumstances, a
22   reasonable observer would conclude based on appearances that the District Judge
23   is not unbiased.
24
25
     1
      At the status conference, the District Judge indicated that he thought the new defendants would
26   have been served by the time of the conference, and apologized for his March 11 order. (Naeve
27   Decl., Ex. T, p. 178.)
     2
28       He also noted that the absent cities were “not in trouble.” (Naeve Decl., Ex. T, p. 13.)

                                                       8
 1                    The unintended access to information from earlier ex parte contacts is
 2   at a minimum problematic. However, the direct statements about the City
 3   Movants would sway a reasonable observer based on appearances to conclude that
 4   the District Judge could not be objective and impartial with respect to the City
 5   Movants. Particularly from the standpoint of a reasonable average citizen, United
 6   States v. DeTemple, 162 F.3d 279, 287 (4th Cir. 1998), the label of “good” and
 7   “bad” mayors has a readily perceived sting. See Ligon v. City of New York, 736
 8   F.3d 118, 124-26 (2d Cir. 2013).3 So do the statements that municipalities who do
 9   not step up will face consequences that they do not desire. The average person
10   does not have the well-developed power of an experienced judge to
11   compartmentalize information and disregard what he needs to disregard in order to
12   render a fair and unbiased decision. See Southern Pacific Communication v.
13   American Tel. & Tel. Co., 740 F.2d 980, 991 (D.C. Cir. 1984).
14
15                    Similarly, the District Judge’s comment about the enforceability of
16   anti-camping statues, while likely reflective of current law,4 would again sway a
17   reasonable average person to question on the basis of appearances whether the
18   final result in the present action is foreordained. The opinion was expressed in
19   this case, not a prior case. Contrast Clemens v. U.S. Dist. Court for the Central
20   District of California, 428 F.3d 1175, 1178 (9th Cir. 2005).
21
22                    The Court’s ruling here should not obscure the framework in which
23   many of the events recited above have taken place. In the consensual framework
24   of Catholic Worker, it was proper for the District Judge to take the steps he did.
25   In attempting to achieve a county-wide resolution, he cannot be faulted for using
26
     3
27       Vacated in part on other grounds, 743 F.3d 362 (2d Cir. 2014).
     4
28       Martin v. City of Boise, 902 F.3d 584 (9th Cir. 2019).

                                                      9
 1   direct language apprising the parties in that case of realities of the situation and
 2   the need to come together. That’s what settlement judges do. It is the unintended
 3   and unanticipated juxtaposition of this case with Catholic Worker that compels
 4   much of the result here.
 5
 6                The City Movants wish to litigate the current dispute. They are
 7   entitled to do that before a judicial officer whose impartiality neither the parties
 8   nor the public have a reasonable basis to question.
 9
10   IV.   Conclusion.
11
12                For reasons set forth above, the Motion to recuse the District Judge is
13   granted.
14
15
     Dated: June 14, 2019                    ____________________________
16                                                       James V. Selna
                                                    United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                               10
